Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 1 of 24




                Exhibit B
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 2 of 24

Expert Report of John Ulzheimer                                           Page 1




                Expert Report of John Ulzheimer
                 In re: Cook v. Mountain America Credit Union




                                  March 8, 2019
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 3 of 24

Expert Report of John Ulzheimer                                                      Page 2
I.     QUALIFICATIONS
       A.     Employment History
I have worked in the consumer credit industry since November of 1991. I spent six years
with Equifax Credit Information Services and spent several of those years both performing
the consumer dispute process and managing a team of consumer service agents that also
performed the consumer dispute process, including disputes related to identity theft and
fraud. My team and I also handled the process of generating the appropriate dispute forms,
manual verification, credit report corrections, and disclosures to consumers. While at
Equifax, I gained an intimate understanding of how credit files are compiled, stored, re-
trieved, and delivered. I also sold various Equifax Credit Marketing Services (CMS) prod-
ucts, which included lists for preapproved credit card offers.

At FICO (formally known as Fair Isaac Corporation and best known for its FICO credit
scores), I spent an additional seven years gaining an intimate understanding of credit scor-
ing, including how credit scores are designed, developed, used by lenders, and impacted by
the information in consumer credit files. From time to time, I was involved with the devel-
opment of FICO credit bureau scorecards, which are the heart of credit scores.

At Credit.com, I spent six years teaching consumers and the media how the consumer credit
system works, including topics such as credit reporting, credit scoring, credit cards, and
debt settlement, to name but a few. I was also the developer of the Credit Report Card, a
credit-scoring tool that interprets Trans Union credit data like how a credit-scoring model
would, and then gives the consumer an easy to understand summary of their credit risk.
The tool won several awards in 2009 when it was released.

As a former employee of Equifax, Fair Isaac, and Credit.com, I have worked with, helped
train, and supervised employees on processes and procedures involved in credit reporting,
credit report dispute resolution, Fair Credit Reporting Act compliance, credit score model
design and development, and consumer credit risk management.

I am also familiar with general underwriting practices, including what prospective lenders
consider when determining credit risk. This includes a general understanding of what
lenders consider important and not so important when considering a consumer’s credit re-
port. I gained this knowledge from many years of working with various lenders during my
employment with Equifax, Fair Isaac, and Credit.com. In fact, during the first four years of
my time at Fair Isaac, I taught members of the mortgage industry how to properly imple-
ment credit scoring into their processes. At the time, Fannie Mae and Freddie Mac had just
mandated the use of FICO scoring in their two desktop underwriting systems, Loan Pro-
spector and Desktop Underwriter. My role, among other things, was to teach industry trade
associations, large national mortgage lenders, Fannie Mae, and Freddie Mac how FICO scor-
ing worked, how consumer risk changed as deal variables changed, and how to educate
their home-buying customers on the importance of solid credit management.

       B.     Presentations and Academia
I have made hundreds of credit reporting and credit scoring presentations during my time
working in the credit industry. These presentations were delivered to consumers, consumer
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 4 of 24

Expert Report of John Ulzheimer                                                     Page 3
groups, credit counselors, credit reporting agencies, nationally recognized lenders, mem-
bers of the press, members of Congress, and banking authorities, and were of varying levels
of complexity depending on the audience.

I frequently guest lecture about credit reporting and credit scoring at both The University
of Georgia and The Westminster Schools in Atlanta. I have also taught at Emory University’s
Center for Lifelong Learning, where I was rated by the students as the top instructor in the
Personal Finance and Investments category during the 2005-06 term. In April 2016 I began
guest lecturing to 2nd and 3rd year students at the Emory University School of Law. I also
volunteer my time teaching credit reporting and credit scoring fundamentals to members
of the Georgia Consortium on Personal Financial Literacy.

I received a Bachelor of Science in Criminal Justice from the University of West Georgia in
June 1991. I am well qualified to interpret and discuss the issues at hand in this case. My
background and qualifications are set forth in my resume, which is attached as Exhibit A.

       C.     Publications
I am a frequent contributor on consumer credit issues to USA Today, New York Times, Wall
Street Journal, Chicago Tribune, Los Angeles Times, Washington Post, Money Magazine,
American Banker, SmartMoney, MarketWatch, CNN.com, MSNBC.com, Bankrate.com, and
other regional business and consumer media outlets.

I have written the following books and training manual on the same topics, including You’re
Nothing but a Number (2007), The GetCreditWise Tool Kit (2007), Surviving Identity Theft
(2007 w/ Emily Peters), and my most recent book, The Smart Consumer’s Guide to Good
Credit: How to Earn Good Credit in a Bad Economy (2012).

I have been a full time author since 2004 and the number of my publications to date is ap-
proximately 4,500. I currently write or have written regular articles on credit issues for
newsletters, websites, and blogs, including a monthly column, “Ask John,” for Credit.com’s
monthly e-newsletter, for Boardroom, Inc.’s monthly newsletter, BottomLine Personal, and
for CreditBloggers.com, Credit.com, Enloop.com, CNBC.com, IMS Expert Services Newslet-
ter, Mint.com, SmartCredit.com, CreditSesame.com’s blog, the National Foundation for Cred-
it Counseling’s Financial blog, Credit Card Insider, Sky Rocket Media, The New York Times,
JD Byrider’s blog, MagnifyMoney, The Simple Dollar, Zillow, and VantageScore Solutions.

       D.     Certifications
Twice, I have been Fair Credit Reporting Act (FCRA) certified by the credit reporting trade
association, the Consumer Data Industry Association (CDIA), and its predecessor, the Asso-
ciated Credit Bureaus (ACB). The FCRA Certificate Program was developed to prepare con-
sumer reporting agencies and companies that furnish information to the consumer report-
ing agencies to meet the requirements set forth in the FCRA. The course covers how
consumers, credit grantors, and those who use and furnish information to consumer re-
porting agencies are affected by the FCRA.
        Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 5 of 24

Expert Report of John Ulzheimer                                                         Page 4
       E.     Previous Expert Witness Work and Testimony
I have served as an expert witness in more than 350 lawsuits concerning credit issues and
have been qualified to testify as an expert in both Federal and state courts. I have served as
an expert for both plaintiffs and defendants, and for creditors and consumers. A list of mat-
ters on which I have testified in the last four years is attached as Exhibit B to this report.

II.    SCOPE OF WORK
I was retained by counsel for Defendant Mountain America Credit Union (“MACU”) and
asked to provide an expert opinion, generally, on credit reporting, credit scoring, and credit
damages. I was also asked to offer rebuttal opinions, if necessary, and other opinions sup-
ported by the facts of the case.

III.   COMPENSATION
I am being paid $475 per hour for all work performed. I have no financial interest in the
outcome of this matter.

IV.    DOCUMENTS REVIEWED
A list of documents and other information upon which I have considered and relied in form-
ing my opinions set forth in this Report are attached as Exhibit C.

V.     SUMMARY OF OPINIONS
Having reviewed the facts and materials in this case and based on my analyses presented in
this Report, it is my opinion that:

1. MACU’s credit reporting was neither a “duplicate account” nor did it indicate that MACU
had “sold” the subject deficiency balance debt to any 3rd party, and no competent lender
would be misled by MACU’s credit reporting as being an incremental debt.
2. The dispute resolution process performed by MACU was normal and reasonable and it
resulted in continued accurate credit reporting of the Plaintiff’s repossession.
3. The Plaintiff, to this point, has produced no evidence suggesting he suffered economic
credit damages as a result of MACU’s credit reporting. Further, the Plaintiff has very poor
credit irrespective of MACU’s credit reporting.
4. The balances of 3rd party collections are not considered in FICO® credit scoring systems.
And, the Plaintiff has a long history of very poor credit.
VI.    COMPLETE STATEMENT OF ALL OPINIONS AND BASIS FOR OPINIONS
       A.     Background Regarding the Credit Reporting Industry
              1.     Credit Reporting Agency Background
A credit report is a record of an individual’s current and past financial liability experience.
The report includes information about a consumer’s personal identity, their employment,
collection agency accounts (if any), public records (liens, judgments, and bankruptcies on-
ly), as well as their account history (also called “trade”). There are a number of companies
        Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 6 of 24

Expert Report of John Ulzheimer                                                      Page 5
that maintain consumer credit files and generate credit reports when requested by the con-
sumer, a lender, an insurer, or another organization with a right to view such data.

These companies are called credit reporting agencies, consumer reporting agencies, or
credit bureaus. They collect and store credit data and then generate and deliver credit re-
ports using that data in response, for example, to requests from lenders or insurance com-
panies who have received an application for credit or to bind insurance. There are three
major, commonly recognized credit reporting agencies in the United States: Equifax, Ex-
perian, and Trans Union. Equifax, a public company, is headquartered in Atlanta, Georgia.
Experian, a public company in the U.K., has its U.S. headquarters in Costa Mesa, California.
Trans Union, a public company, is headquartered in Chicago, Illinois. Each of the three com-
panies maintains over 200 million credit files. There are roughly 600-675 million consumer
credit files in circulation.

              2.      Data Furnisher Background
Information that is sent to the credit reporting agencies comes from companies generally
referred to as “data furnishers.” These companies are almost always going to be some sort
of financial institution (e.g., a bank, credit union, finance company, or credit card issuer) or
a debt collector. These furnishers will generally send their customer or debtor’s account
information to the credit reporting agencies once every statement cycle period, which is
normally once per month.

The furnisher’s information is normally sent to the credit reporting agencies via a magnetic
tape or a system-to-system communication system. Once the credit reporting agency re-
ceives the furnisher’s information, they will load it into their credit file database and dis-
close it on a consumer’s credit report when requested.

The language furnishers use to communicate their customers’ or debtors’ information to
the credit reporting agencies is called Metro 2. This language is the industry standard. Met-
ro 2 consists of codes and characters which the furnisher uses to populate “cells” or data
fields defined by the credit reporting agencies, and the credit reporting agencies then dis-
play the furnisher’s account information on consumer credit reports and disclosures.

Every year the Consumer Data Industry Association (“CDIA”) publishes a manual called the
Credit Reporting Resource Guide or, informally, the Metro 2 Manual. This manual, which is
approximately 290 pages, contains not only the Metro 2 language field layout but also a
comprehensive list of the numerous codes used to report information to the credit report-
ing agencies, and a description of the conditions or scenarios when the codes should be
used.

              3.      Preparation of Credit Reports
A credit report is normally delivered to the lender, insurance company, consumer service
provider or other requesting party when a consumer submits an application for some sort
of benefit, such as a home loan, auto loan, credit card, subscription service, or insurance.
The requestor or lender, referred to by the credit bureaus as a subscriber or user, submits a
request for the consumer credit file. Using proprietary search logic, the credit bureau com-
        Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 7 of 24

Expert Report of John Ulzheimer                                                       Page 6
piles a credit report using its stored data. This process is virtually instantaneous, giving
lenders the ability to make instant credit decisions.

The information in a consumer credit report can be scored using a sophisticated algorithm
called a credit-scoring model. The report and credit score are then used by lenders to de-
termine an individual’s credit risk. The information in a consumer credit report is not “real
time,” meaning it is not updated dynamically.

                4.      Credit Scoring
A credit score is a number that summarizes an individual’s credit risk based on a snapshot
of his or her credit report at some point in time. A credit score helps lenders evaluate an
individual’s entire credit report by estimating his or her likelihood of becoming 90 days late
or worse on any credit obligation in the 24 months after the score is calculated. The most
widely used credit scores are FICO scores, the credit scores created by FICO (formerly
known as Fair Isaac Corporation) and my former employer. Lenders can buy FICO scores
from any of the three major credit reporting agencies. FICO develops its scores based on
information in the consumer credit files maintained by the credit reporting agencies. A
credit score may influence the credit available to the consumer and the terms that lenders
offer to the consumer (e.g., interest rate, credit limits). Credit scores can be calculated using
different scoring models, although FICO is the standard in the United States, Canada, and
other countries that maintain sophisticated credit reporting systems.

                        a.       Factors Affecting Credit Scoring
FICO scores take into account a number of credit report components. Those components
that contribute to a FICO credit score and the relative weight of each (expressed as a per-
centage) are:

35% – Payment History: The presence or lack of negative information
30% – Debt: How much and what type
15% – Length of Credit History: How long an individual has had credit
10% – Account Diversity: The variety of credit experiences
10% – Hard Inquiries: A record of when an individual’s credit report is accessed

Payment History (35% contribution on the FICO scale) – A record of negative information
can potentially lower a consumer’s credit rating or score. In general, risk scoring systems
look for any of the following negative events: charge-offs, collections, late payments, repos-
sessions, foreclosures, settlements, bankruptcies, liens, and judgments. Within this catego-
ry, FICO considers the severity of the negative item (minor derogatory versus major deroga-
tory), the age of the negative items, and the prevalence of multiple negative items.1




   1. In the FICO and VantageScore scoring systems, a severe or major derogatory is anything that is cur-
   rently past due, historically 90 days past due or worse, a public record, a collection, or any account status
   or narrative that indicates default or severe delinquency (e.g., repossession, foreclosure, settle-
   ment/short sale, collections, charge-offs). 30 and 60 day delinquencies are considered minor derogatory
   events.
        Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 8 of 24

Expert Report of John Ulzheimer                                                 Page 7
Debt (30% contribution on the FICO scale) – FICO considers the amount and type of debt
carried by a consumer. There are three types of debt considered:

       Revolving debt: This is credit card, retail card, and some gas card debt. While home
       equity lines of credit have revolving terms, the bulk of debt considered in this cate-
       gory is unsecured revolving debt incurred on “plastic.” The most important meas-
       urement from this category is called “Revolving Utilization,” which is the relation-
       ship between the consumer’s aggregate credit card balances and available credit
       card limits, also called “open to buy.” This is expressed as a percentage and is calcu-
       lated by dividing aggregate credit card balances by aggregate credit limits and mul-
       tiplying the result by 100, yielding the Revolving Utilization percentage. The higher
       the percentage, the lower an individual’s FICO score likely will be. This is why simply
       closing credit cards is generally not a good method for improving one’s credit score.
       Closing one or more credit card accounts will reduce an individual’s total available
       credit limit and, in turn, likely increase the individual’s Revolving Utilization per-
       centage, unless the cardholder also reduces their outstanding balances as well.

       Installment debt: This is debt where there is a fixed payment for a set period of
       time, such as an auto loan requiring the same payment for 36, 48, or 60 months.

       Open debt: This is the least common type of debt. Open debt must be paid in full
       each month. A certain variety of credit cards require a consumer to “pay in full” each
       month. The American Express Green card is a common example.

Length of Credit History (Credit File Age) (15% contribution on the FICO scale) – The
older an individual’s credit report, the more stable it likely is. The credit file “age” is deter-
mined by looking at (1) the date the oldest account was opened, and (2) the average age of
the accounts in the credit file. The age of the credit file is measured from the oldest ac-
count’s “date opened” field. The average age is calculated using the “date opened” field on
all accounts, whether they are currently open or closed.

Account Diversity (10% contribution on the FICO scale) – An individual’s credit score will
benefit from having a diverse set of account types in his or her credit file. Having experience
across multiple account types (revolving, auto, mortgage, etc.) benefits an individual’s cred-
it score because the individual is proving an ability to manage different types of debt.

Hard Inquiries (10% contribution on the FICO scale) – An inquiry is noted every time a
company requests some information from a consumer’s credit file. There are several kinds
of inquiries that may or may not affect one’s credit score. Inquiries that have no effect on
the creditworthiness of a consumer (including so-called “soft inquiries”) can stay on a cred-
it report for as little as 6 months and are never visible to lenders or credit scoring models.
There are several types of soft inquiries:

Prescreening or promotional inquiries, where a credit bureau may sell contact information
to credit card companies, lenders, or insurers for consumers who meet criteria set by the
inquirer. Pre-approved credit card offers are mailed to consumers identified through a pre-
screening or promotional inquiry.
        Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 9 of 24

Expert Report of John Ulzheimer                                                      Page 8
Creditors check current customers’ credit files on a periodic basis through an account man-
agement, account maintenance, or account review inquiry.
When a consumer checks his or her own credit report it is referred to as a consumer disclo-
sure inquiry.
Employment screening inquiries.
Insurance related inquiries.
Utility related inquiries.

Other types of inquires (known as “hard inquiries”) can have an impact on the creditwor-
thiness of a consumer. These inquiries are visible to lenders and credit scoring models.
These inquiries usually result from a lender requesting a consumer’s credit report when
the consumer applies for an extension of credit. Hard inquiries can, but do not always, affect
the borrower’s credit score. Limiting the number of credit inquiries can help a consumer’s
credit score.

                       b.       Scoring Models
                                i.      Multivariate Systems
Credit scoring models are multivariate, meaning they evaluate a variety of information on a
credit report to generate a final score. No single credit item determines an individual’s cred-
it score. In fact, the impact of any one item on an individual’s credit score is dependent on
all of the other items on his or her credit report.

                                ii.     Multi-Scorecard Systems
Credit scoring models are actually a consolidation of multiple credit scoring systems called
scorecards. A scorecard is a credit scoring model designed to evaluate the risk of a group of
consumers who have certain similarities in their credit file (homogenous populations). For
example, a consumer with a bankruptcy on his credit report is scored using a model or
scorecard designed specifically to evaluate the credit risk of consumers who have filed
bankruptcy. Similarly, a consumer with limited credit information (known as a “thin file”) is
scored using a model or scorecard designed to evaluate the credit risk of consumers with
thin files. Most credit scoring systems have many scorecards, as there are many unique con-
sumer profiles, each with different risk levels. The selection of the appropriate scorecard is
made by the credit scoring system prior to calculating and rendering a final score.

                                iii.    Characteristics, Variables, and Weights
Each scorecard contains a series of characteristics, variables, and weights. A characteristic
is a question asked of the credit report by the scoring system. For example, a common char-
acteristic in most credit risk models asks, “how many accounts with a balance are present?”

Other examples2 include:


   2These are intended to illustrate the characteristic, variable and weighting process and is not meant to
   mimic the variable classing or weights of any particular credit scoring systems.
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 10 of 24

Expert Report of John Ulzheimer                                                                    Page 9
Does the consumer have any delinquencies on his or her credit report?
How long has it been since the consumer’s most recent delinquency?
Does the consumer have a bankruptcy on his or her credit report?

While these examples are plain English questions, credit scoring systems answer the ques-
tions by reading the data embedded in the credit report. Scorecards regularly use at least
12 characteristics, and, in some cases, significantly more.

Each characteristic has what are referred to as variables. Variables are the series of availa-
ble answers to the characteristics (or questions). The set of potential variables (or answers)
to the sample3 characteristics above might be:

   •   Does the consumer have any delinquencies on his or her credit report?
       (Yes or No)
   •   How long has it been since the consumer’s most recent delinquency?
       (Less than 36 months ago or More than 36 months ago)
   •   Does the consumer have a bankruptcy on his or her credit report?
       (Yes or No)

And, while these examples are pretty simple ones, most characteristics have a much larger
set of available variables.

Once the credit scoring system has completed the process of selecting the scorecard and
determining the proper variable for each characteristic in that scorecard, the model assigns
weights or points to each variable. For example, the model might assign points as follows:

   •   Does the consumer have any delinquencies on his or her credit report?
       If the answer is Yes, 0 points are awarded out of 100.
       If the answer is No, 100 points are awarded out of 100.
   •   How long has it been since the consumer’s most recent delinquency?
       If the answer is Less than 36 months ago, 25 points are awarded out of 75.
       If the answer is More than 36 months ago, 75 points are awarded out of 75.
   •   Does the consumer have a bankruptcy on his or her credit report?
       If the answer is Yes, 0 points are awarded out of 50.
       If the answer is No, 50 points are awarded out of 50.

Once the model has assigned weights or points to each variable, the points are tabulated,
resulting in a final credit score. The entire process is computerized and can be accom-
plished rather quickly. The credit score is usually appended to a credit report and delivered
to the lender for use in risk management decisions.




   3 The preceding and following characteristic and variable breakdowns, as well as the weights assigned
   on this report are EXAMPLES and do not represent the reality of any credit scoring system. These exam-
   ples are simply meant to illustrate how a credit-scoring model considers information on a credit report.
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 11 of 24

Expert Report of John Ulzheimer                                                                      Page 10
              5.      How The Data is Used – Risk Based Pricing
Risk-based pricing is a process used by creditors, insurance companies, landlords, retailers,
and utility companies (“data users” or “subscribers”). Data users attempt to measure the
downside financial risk of doing business with a particular consumer against upside gain if
the product being offered to the consumer is priced appropriately. For example, if a con-
sumer presents little risk, a lender can be more aggressive with the interest rate it offers
because the consumer’s credit score suggests that the consumer will pay on time. If a con-
sumer presents a higher risk, the lender may decline the application or charge a higher in-
terest rate in order to subsidize the risk posed by extending a loan to that consumer. Credit
reports and credit scores have become synonymous with credit risk and risk-based pricing.

               6.       The Dispute Resolution Process
A consumer can challenge information on a credit report by contacting the credit reporting
agencies or furnishing party, although the consumer’s rights may be different depending on
who he or she contacts. A consumer can file a dispute with the credit reporting agencies on
their websites, by U.S mail, telephone, or in person.

When a dispute is filed with a credit bureau, several things happen. First, the credit bureau
reviews the relevant information sent by the consumer regarding the dispute. This allows
the credit bureau to determine the nature of the dispute, such as whether it’s fraud related,
a mixed or confused credit report issue, a credit clinic dispute, or some other type of dis-
pute. Once the nature of the dispute is identified the credit bureau will direct it to the ap-
propriate group. Further, consumers may provide supporting documents with their dispute.

The item in dispute is generally marked on the credit report as being “in dispute” by ap-
pending a specific code to the disputed item. This Compliance Condition Code4 is repre-
sented by the letters “XB.” When an XB code appears next to an item in a credit report, that
particular item is excluded from any credit score characteristics that measure payment his-
tory or debt until the dispute is resolved or closed and the XB code is removed. This allows
the credit reporting agency and data furnisher to conduct the requested investigations
without the disputed item impacting the consumer’s credit score while the investigation is
open.

When the dispute is received by the credit reporting agency, a dispute code is assigned.
These dispute codes assist the credit bureaus in communicating the type and nature of the
dispute to the furnisher and guide (or limit) the investigative actions of the furnisher. For
example, dispute code “001” refers to the situation where the “Consumer says [the account
is] not his or hers, Provide or confirm complete ID.”

These codes and other consumer information are then pre-populated on a form called an
Automated Consumer Dispute Verification (ACDV) and sent to the furnisher via a web-
based system called Online Solution for Complete and Accurate Reporting or “e-OSCAR.”
Recently e-OSCAR has been modified so that documents sent by the consumer to the credit

   4 A Compliance Condition Code (“CCC”) is one of the variety of codes in the Metro-2 credit reporting lan-
   guage. According to the Credit Reporting Resource Guide, a CCC “allows the reporting of a condition that
   is required for legal compliance according to the Fair Credit Reporting Act or the Fair Credit Billing Act.”
          Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 12 of 24

Expert Report of John Ulzheimer                                                        Page 11
reporting agencies can be attached to the ACDV communication sent to the furnisher of the
information. Once the data furnisher receives the ACDV via the e-OSCAR system, they can
see the name and identification of the consumer, as well as the nature of the dispute.

The data furnisher usually has 30 days to determine if the consumer’s dispute requires a
modification to his or her credit report or if the challenged item is accurate. Either way, the
data furnisher should fill out the “response” portion of the ACDV form with directions to
modify the item, delete the item, or leave the item unchanged. The data furnisher’s re-
sponse is sent back the credit bureaus via e-OSCAR. Once the credit bureaus receive the da-
ta furnisher’s response, they will modify, delete, or do nothing to the entry.

The credit bureau then sends or causes to be sent correspondence, usually by mail, to the
consumer with the results of the investigation. Under the Fair Credit Reporting Act, this en-
tire process may take up to 45 days, although the Consumer Data Industry Association
(CDIA) reports that the process generally takes less time thanks to automation.

It is not uncommon for consumers to hire 3rd party companies to attempt to have negative
information removed from their credit reports prematurely under false pretenses. These
Credit Repair Organizations or Credit Services Organizations charge fees to dispute infor-
mation on consumer credit reports, a process the credit reporting industry’s trade associa-
tion has referred to as “Jamming.” According to Stuart Pratt, former President of the credit
reporting industry’s trade association, between 30-50% of all consumer disputes are being
submitted by credit repair companies, most of them frivolous attempts to have accurate but
negative information removed from consumer credit reports.

                  7.     The Fair Credit Reporting Act, Adverse Action and Risk Based Pricing
                  Notices and Investigations
The Fair Credit Reporting Act (“FCRA”) is the federal statute that defines, among other
things, when credit reports can be accessed, consumer’s rights, obligations of the credit bu-
reaus and their data furnishers to perform reasonable investigations, and various notice
requirements.

For example, when a consumer applies for and is denied a loan or credit card because of
information on his or her credit report, including a credit score, the lender is required by
the FCRA to provide a notice of adverse action, more commonly referred to as a declination
letter. This letter is not optional but is rather auto-pilot, meaning the applicant doesn’t have
to overtly request the letter after they’ve been denied.

The notice must contain certain elements including the applicant’s credit score, from what
credit bureau the lender obtained the credit report, the credit bureau’s address, and a no-
tice of a consumer’s right to obtain a free copy of their credit report because of the declina-
tion.

Further, when a consumer applies for and is adversely approved5 for a loan or credit card
because of information on his or her credit report, including a credit score, the lender is re-
quired by the FCRA to provide a Risk Based Pricing notice. This letter, like the adverse ac-
   5   An Adverse Approval is an approval for credit, but not with the lender’s best terms.
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 13 of 24

Expert Report of John Ulzheimer                                                        Page 12
tion letter, is auto-pilot. The absence of adverse action or risk based pricing notices means
the applicant was approved and given a lender’s best or near best available terms.

The FCRA also obligates the credit reporting agencies and their data furnishers to perform
investigations when they’ve been put on notice that the consumer challenges the accuracy
of information on their credit reports. There is no statutory standard of what constitutes a
“reasonable” investigation in the FCRA and what is reasonable will depend on the facts and
nature of the consumer’s dispute.

Most furnishers of information will review the dispute form submitted by the credit bu-
reaus, review their internal records, access multiple systems containing account related in-
formation, and will also have access to review any attachments to the dispute which the
consumer may have included with their communication to the credit bureau(s). This is a
common method of investigation by a furnisher.

       B.      Opinion #1 – MACU’s credit reporting was neither a “duplicate account” nor
       did it indicate that MACU had “sold” the subject deficiency balance debt to any 3rd
       party, and no competent lender would be misled by MACU’s credit reporting as being
       an incremental debt.
The Plaintiff makes a number of allegations in his Amended Complaint that are demonstra-
bly incorrect or misrepresent the facts of this case.

The Plaintiff borrowed money from MACU to purchase a car (the “loan”). The Plaintiff de-
faulted on the loan. MACU had the car repossessed and sold at auction. Because the sale of
the car at auction did not yield sufficient funds to pay off the loan, there was a deficiency
balance. The Plaintiff is liable for the deficiency balance. MACU reported this account histo-
ry to the credit bureaus, as is commonly practice.

MACU reported the aforementioned information to the credit reporting agencies using a
language called “Metro.” Metro, now Metro-2, is the credit industry standard reporting
language6. It is, in fact, the only way any company can furnish information to the credit re-
porting agencies. There are no other credit reporting options other than Metro-2.

Based on my review of MACU’s credit reporting chronology, MACU furnished the following
fields and codes to the credit reporting agencies using the Metro language and Metro codes;

Account Number, Portfolio Type, Account Type, Date Opened, Amount Borrowed, Duration
of Loan or “terms”, Frequency of Payment, Scheduled Monthly Payment, Actual Amount
Paid, Account Status, Payment History, Special Comment Code, Current Balance, Amount
Past Due, Original Charge Off Amount, Date of Account Info, Date of First Delinquency, Date


   6 The Metro credit reporting language was created jointly by the credit reporting agencies. Every year
   representatives of the credit reporting agencies meet and discuss potential changes to the Metro lan-
   guage, if any. Regardless, every year a manual is published by the credit industry’s trade association, the
   Consumer Data Industry Association, with the most current iteration of the Metro language. This manual
   is formally referred to as the Credit Reporting Resource Guide or, informally, the Metro-2 manual or the
   “CRRG.”
          Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 14 of 24

Expert Report of John Ulzheimer                                                  Page 13
of Last Payment, Surname, First Name, Middle Name, Social Security Number, Date of Birth,
Telephone Number, ECOA Code, Country Code, and Full Address.

Notably, the Account Status field was reported with code “97.” Code 97 indicates the ac-
count is charged off.78 The Portfolio Type field was reported with code “I.” Code I indicates
the account is an installment account. The Account Type field was reported as “00.” The OO
code indicates the account is an auto loan. The Payment History field was reported with
code “L.” Code L indicates the loan had been charged off previously. The Special Comment
Code was reported with code “BK.” Code BK indicates “Involuntary repossession with a
balance owing.” The Date of 1st Delinquency was reported with the date “04_15_2015.9”
The ECOA field was reported with code “1.” Code 1 indicates the account was an “individu-
al” account, meaning only the Plaintiff was liable for the debt associated with the subject
MACU loan.

This information as reported by MACU, as reported through these codes, was accurate.

Credit reports generated by the credit reporting agencies, including those provided to
lenders and those provided to consumers, are based on the aforementioned Metro codes
and fields. MACU, and all furnishers of information, are limited to transmitting codes and
values using the Metro language. This process is not controlled or influenced by MACU or
any furnishers of information to the credit reporting agencies.

There is nothing wrong with the credit reporting of auto loans, repossessions and deficien-
cy balances. In fact, this type of reporting has been a part of consumer credit reporting for
many decades.

MACU, as do thousands of other creditors, eventually assigned the deficiency balance to a
3rd party debt collector, Financial Assistance, for collection. 3rd party debt collectors, as a
common and accepted practice, report information about their assignments to the credit
bureaus, and include the balances of said assignments. This too has been a part of consum-
er credit reporting for many decades.

The Plaintiff contends MACU reported a duplicate10 account to the credit reporting agen-
cies. This is incorrect. MACU only reported one account or “tradeline” to the credit report-
ing agencies.


   7   All references to fields, field values and codes are from the Credit Reporting Resource Guide.
   8 In the credit reporting context, the term “charged off” indicates that a loan or liability has gone into de-
   fault due to non-payment. Charged off does not mean a debt is no longer owed or that a lender does not
   intend to seek collection of the defaulted debt.
   9The Date of First Delinquency, also called the “purge from date” or “anchor date”, is the date used by the
   credit reporting agencies from which to start the 7-year credit reporting clock. MACU reported April
   2015 as the Date of First Delinquency on the Plaintiff’s loan. As such, all credit reporting agencies would
   remove the loan from the Plaintiff’s credit report no later than April of 2022. Any assignment of the
   MACU loan to a 3rd party would also be removed no later than April of 2022.
   10   See Amended Complaint, paras 20-22.
          Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 15 of 24

Expert Report of John Ulzheimer                                                      Page 14
The “duplicate account” moniker as it pertains to credit reporting is appropriate only when
the furnisher of information, like MACU, furnishes the same account more than one time,
thus causing it to show up more than one time on a consumer’s credit report. MACU did not
and never reported the loan more than once to the credit reporting agencies. If it had the
Plaintiff would have had two separate MACU loans appearing on his credit reports, which
he never did.

The Plaintiff also contends MACU’s credit reporting, “clearly means the Plaintiff is liable
twice for the same debt.”11 This too is incorrect. Notwithstanding the fact that MACU never
reported the loan more than once on any given credit report, the Financial Assistance re-
porting clearly indicates that they are collecting a debt on behalf of MACU as a result of a
deficiency balance from Plaintiff’s repossession.12

In fact, debt collectors are required by the credit reporting agencies to provide the name of
the original creditor as part of their credit reporting. The multiple 3rd party collections that
appear on the Plaintiff’s credit reports include the names of the various original creditors.13
As such, no competent lender would be misled by MACU’s credit reporting as being an in-
cremental debt or that the Plaintiff is somehow liable for the same debt twice, or any deriv-
ative of the allegation. There is no document production or testimony in the record of this
lawsuit suggesting any such misunderstanding of the MACU credit reporting.

          C.     Opinion #2 – The dispute resolution process performed by MACU was normal
          and reasonable and it resulted in continued accurate credit reporting of the Plaintiff’s
          repossession.
The Plaintiff contends in his Complaint that the Defendant, MACU, reported incorrect in-
formation to the credit reporting agencies because it suggests the Plaintiff is liable for the
debt twice.14 The Plaintiff further suggests the reporting by MACU is duplicative because
their 3rd party debt collector, Financial Assistance, is also reporting the debt to the credit
reporting agencies.15 Finally, the Plaintiff suggests in his Complaint that MACU failed to
perform an investigation pursuant to the Plaintiff’s disputes.16 I respectfully disagree with
the aforementioned allegations.

The Plaintiff submitted numerous disputes to the three credit reporting agencies regarding
his MACU repossession, most or all of which appear to come from credit repair organiza-
tions.17 Some of these disputes address the validity of the Plaintiff’s listed personal infor-
mation which is not relevant to MACU’s credit reporting. Some of these disputes address


   11   See Amended Complaint, para 22.
   12   See Amended Complaint, para 28.
   13   See EXP-COOK 17.
   14   See Amended Complaint, para 22.
   15   See Amended Complaint, para 29.
   16   See Amended Complaint, para 50.
   17   See EXP-COOK 6, 60 and COOK 1, 2, 86, 92, 100, 101, 102, 133, 143, 144.
         Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 16 of 24

Expert Report of John Ulzheimer                                                  Page 15
whether or not the credit bureaus completed their investigation within 30 days, which is
again not relevant to MACU’s credit reporting.

Some of these disputes contend that MACU was reporting their subject account as being
“transferred or sold” and thus MACU no longer owned the account and cannot report it as a
collectible debt.18 This is a misrepresentation of MACU’s actions with respect to the Plain-
tiff’s repossession. MACU did not and never “sold” anything to Financial Assistance or any
other 3rd party. As such, their reporting of a balance associated with the Plaintiff’s repos-
session deficiency balance was accurate as they were still the creditor. Additionally, none of
the documents produced in this lawsuit indicate that MACU sold any debt to a 3rd party or
provided any Metro code to the credit reporting agencies indicating that they sold the
Plaintiff’s debt to any 3rd party.19

Some of the disputes do not specify a dispute regarding MACU’s credit reporting but the
process taken by the credit reporting agency to conduct their investigation20, a common
credit repair tactic. This, again, is not an issue directed to MACU.

The disputes the Plaintiff submitted directly to MACU21, which also appear to have come
from a credit repair company, again suggest that because MACU “sold” the subject debt to a
3rd party that they can no longer report a balance on the account. Again, this is a misrepre-
sentation as MACU did not sell the Plaintiff’s deficiency debt to anyone. MACU retained the
ownership of the debt.

The Plaintiff’s 11/30/2017 letter to MACU22 further suggest that MACU is reporting an in-
correct “date reported” to the credit reporting agencies. This is incorrect and systemically
impossible. The Date Reported is not a field controlled by MACU or any furnisher of infor-
mation to the credit reporting agencies. The Date Reported is, instead, a date wholly con-
trolled by the credit reporting agencies and is not part of the “Metro” credit reporting lan-
guage used by furnishers to provide information to the credit reporting agencies. As such,
this too is not an issue under MACU’s control or an attribute that can be altered by MACU.

MACU was always the creditor associated with the Plaintiff’s repossession. As such it has
always been appropriate for MACU to report the loan with a balance.




   18   See EXP-COOK1 and COOK86.
   19In the Metro credit reporting language the “K2” segment is the field used to indicate the sale of a debt
   to a 3rd party. MACU did not report any value in the K2 field to the credit reporting agencies indicating
   the sale of their debt to any 3rd party.
   20   See EXP-COOK60 as an example.
   21   See COOK 145-148.
   22   See COOK 145-146.
          Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 17 of 24

Expert Report of John Ulzheimer                                                      Page 16
       D.     Opinion #3 – The Plaintiff, to this point, has produced no evidence suggesting
       he suffered economic credit damages as a result of MACU’s credit reporting. To the
       contrary, the documents produced in the record of this lawsuit indicate the Plaintiff
       was not denied credit or housing as a result of MACU.
The Plaintiff contends that due to MACU’s credit reporting he has been denied mortgage
and rental applications.23 I respectfully disagree. The Plaintiff’s rental applications were
either approved (Peace Properties) or denied because of reasons unrelated to MACU. The
mortgage lender identified by the Plaintiff has no record of documents related to the Plain-
tiff.

Rental Applications

Lotus Real Estate24 – On or about 10/03/2017 the Plaintiff and his wife applied to rent a
home in Laveen Arizona through Lotus Real Estate, a property management company. A
representative of Lotus Real Estate has no recollection of denying their application but in-
stead “moved on with other applications because of a lack of communication from Tyler
and Jessica (Cook).”

Timing of Application Relative to Plaintiff’s Credit Disputes – It’s worth noting that the date
of the Lotus Real Estate application occurred at least five weeks before MACU received the
Plaintiff’s first credit reporting dispute.

Unrelated Negative Credit Information – Notwithstanding Lotus Real Estate’s representa-
tion that they have no recollection of denying the Plaintiff’s application, the Plaintiff had a
large amount of negative information on his Experian credit report procured by Lotus Real
Estate that was unrelated to either MACU or Financial Assistance. The Plaintiff had four
charged off accounts and three other accounts in collection status at the time of his applica-
tion. Further, the Plaintiff’s co-applicant also had a large amount of negative information on
her Experian credit report including two collections, six late payments on a credit card ac-
count, a charged off utility account, and a Chapter 7 bankruptcy.

Rentals America25 – On or about 10/25/2017 the Plaintiff applied to rent a home through
Rentals America. According to records produced by Rentals America the Plaintiff was de-
nied because of his “collections count and outstanding debt.” According to Rentals America
the Plaintiff had “more than $2500 in outstanding debt” and “more than 5 outstanding col-
lections.” The Equifax credit report procured by Rentals America did NOT contain a collec-
tion from Financial Assistance. It appears the Plaintiff’s application would have been de-
nied regardless of MACU’s credit reporting given the Plaintiff’s failure of Rental America’s
approval criteria.




   23   See Amended Complaint, paras 42-43 and Plaintiff’s Mandatory Initial Discovery Responses, number 1.
   24   See MACU 1285-1325.
   25   See MACU 1326-1347.
         Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 18 of 24

Expert Report of John Ulzheimer                                                         Page 17
Timing of Application Relative to Plaintiff’s Credit Disputes – It’s worth noting that the date
of the Rentals America application occurred almost two weeks before MACU received the
Plaintiff’s first credit reporting dispute.

Unrelated Negative Credit Information – The Plaintiff had a large amount of negative in-
formation on his Equifax credit report procured by Rentals America that was unrelated to
either MACU or Financial Assistance. The Plaintiff had six charged off accounts on his
Equifax credit report at the time of his application.

Peace Properties26 – On 10/25/2017 the Plaintiff applied to rent a home through Peace
Properties. According to records produced by Peace Properties the Plaintiff’s application
was approved.

Timing of Application Relative to Plaintiff’s Credit Disputes – It’s worth noting that the date
of the Peace Properties application occurred almost two weeks before MACU received the
Plaintiff’s first credit reporting dispute.

Realty ONE Group27 – On 03/01/2019 Realty ONE Group’s custodian of records responded
to MACU’s subpoena indicating they have no records responsive to those listed in the sub-
poena.

Waypoint Homes28 – According to documents produced by Waypoint Homes, the Plaintiff
had email communication with Laniesha Newton from Waypoint Homes between October
1, 2017 and October 3, 2017. The email communication is a back-and-forth between the
Plaintiff and Laniesha Homes regarding disqualifying credit report information. There is no
mention of an actual lease application or a denial of a lease. And certainly, there is no men-
tion of a lease application that was denied because of information reported by MACU or Fi-
nancial Assistance.

Mortgage Applications

Price Mortgage29 – On 02/21/2019 Price Mortgage, LLC’s custodian of records responded
to MACU’s subpoena indicating they have no records responsive to those listed in the sub-
poena. Further, Price Mortgage indicated that they “do not recall having any conversations
with Tyler Cook or Jessica Cook” and have no record of any email communications with ei-
ther of the Cooks.




   26   See MACU 1348-1399.
   27   See MACU 1400-1401.
   28   See MACU 1402-1445.
   29   See MACU 1236-1237.
          Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 19 of 24

Expert Report of John Ulzheimer                                                           Page 18
                                               rd
       E.      Opinion #4 – The balances of 3 party collections are not considered in FICO®
       credit scoring systems. And, the Plaintiff has a long history of very poor credit.
The Plaintiff contends that he has been damaged in the form of “reduced credit scores due
to inaccurate information.”30 I respectfully disagree.

Failure to Provide Analysis – The impact of any item or items on a consumer’s credit report
can be tested in such a way as to quantify its impact on a consumer’s FICO® credit score. As
of the date of this Expert Report the Plaintiff has produced no credit score impact analysis
attempting to quantify the impact of MACU’s credit reporting or Financial Assistance’s
credit reporting. I reserve the right to perform an impact analysis in the event the Plaintiff’s
expert witness contends that either MACU’s or Financial Assistance’s credit reporting was
incorrect and had an impact on the Plaintiff’s credit scores.

Unrelated Negative Credit Information – The Plaintiff’s credit reports produced as part of
the record of this lawsuit indicate a long history of credit mismanagement. By way of ex-
ample, the Plaintiff’s Experian credit report disclosures dated 11/08/2017 and
11/22/201731 contain a record of the following derogatory credit entries unrelated to ei-
ther MACU or Financial Assistance;

Best Buy credit card – 3 late payments, as severe as 60 days past due
CitiMortgage mortgage loan – 11 late payment, as severe as 120 days past due.
Firestone charge card – Account charged off, 9 late payments
Elan Financial Services credit card – Account charged off, 8 late payments
EOS Collection – Collecting for a defaulted Verizon Wireless account
US Bank credit card – Account charged off, 7 late payments
Wells Fargo Dealer Services – 7 late payments, as severe as 60 days past due
Wells Fargo credit card – Account charged off, 6 late payments
WFFNB/Furniture for Less charge card – Account charged off, 6 late payments
AFNI Collection – Collecting for a defaulted Sprint account.

NOTE: The above inventory of derogatory entries does not include the MACU loan, however
it is not in dispute32 that the Plaintiff did, in fact, default on said loan. As such, any invento-
ry of derogatory information would be justified in including the MACU loan. The same can
be said with respect to the Financial Assistance credit reporting.

Unrelated negative information is meaningful for at least two reasons. First, to the extent
the Plaintiff was denied credit due to poor credit reports or poor credit scores, the records
indicate the Plaintiff already had very poor credit reports and scores irrespective of MACU
or Financial Assistance. Second, to the extent the Plaintiff or his expert witness is claiming
Plaintiff’s credit scores are poor as a result of MACU or Financial Assistance, this is demon-
strably false as credit scoring systems will see and consider all of the above unrelated nega-


   30   See Plaintiff’s Mandatory Initial Discovery Responses, number 5.
   31   See EXP-COOK 14-33 and 39-46.
   32   See Amended Complaint, para 16.
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 20 of 24

Expert Report of John Ulzheimer                                                      Page 19
tive information, including the five charged off accounts, two collections, and 57 late pay-
ments appearing on the Plaintiff’s credit report.

NOTE: I have performed countless of the above referenced credit score impact analyses. It
is unlikely the MACU or Financial Assistance credit reporting had any measurable impact
on the Plaintiff’s credit scores given the considerable amount of unrelated derogatory in-
formation appearing on the Plaintiff’s credit reports.

3rd Party Collection Balances Bypassed by Scoring Systems – To the extent the Plaintiff con-
tends or will contend that the balance of the Financial Assistance collection account is
damaging his credit scores, this is factually incorrect. FICO’s credit scoring systems do not
consider the balances associated with 3rd party debt collections, such as those reported by
Financial Assistance. As such, any value residing in the balance field of a 3rd party collec-
tion account is immaterial to a consumer’s credit scores. What this means is the balance
associated with Financial Assistance’s credit reporting had no impact on the Plaintiff’s
credit scores because it is not a scored value.

                               *      *      *       *      *

This expert report is based on my 27+ years of experience and knowledge gained as a pro-
fessional in the consumer credit industry, specifically as an employee or contractor of
Equifax Credit Information Services, Fair Isaac Corporation, Credit.com, and Credit.com Ed-
ucational Services, on my review of relevant documents produced in this matter, and as a
result of my previous expert witness work, which includes more than 350 cases. All of my
comments are accurate to the best of my knowledge as of the time I prepared this report.
All of the opinions and comments stated in this report are expressed to a reasonable degree
of professional certainty.

I reserve the right to supplement or amend my opinions. I declare that the foregoing is true
and accurate to the best of my ability based on the documents I have reviewed, my educa-
tion, my experience, my training, and my expertise.

                                       Executed this 8th day of March 2019,
                                       in Atlanta, Georgia




                                                          John Ulzheimer
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 21 of 24

Expert Report of John Ulzheimer                                                       Page 20
Exhibit A

                                     John Ulzheimer

                         The Ulzheimer Group, LLC, President
                             1160 Buckhead Valley Court
                               Atlanta, Georgia 30324
                                   (404) 636-3737
John Ulzheimer, President of The Ulzheimer Group, LLC and Founder of
www.creditexpertwitness.com, is a nationally recognized expert on credit reporting, credit
scoring and identity theft. In addition, his expertise includes FCRA, FDCPA, CROA, credit
report damages and the resulting economic damages. He serves as an expert witness/legal
consultant for those involved in credit related litigation and has been qualified and admit-
ted as an expert in Federal and State court.

John is twice FCRA certified by the Consumer Data Industry Association (the trade associa-
tion of the credit reporting agencies) and has 27+ years of experience in the consumer
credit industry including positions with Equifax Credit Information Services (6 years), Fair
Isaac, which is the inventor of the FICO® credit scoring system (7 years), Credit.com (6
years), and years of concurrent work with a number of consumer credit related companies.

John currently is or was the credit blogger for the New York Times, Mint, CreditSesame,
CreditSimple, Zillow, JD Byrider Systems, Credit.com, SmartCredit, VantageScore Solutions,
The Simple Dollar and the National Foundation for Credit Counseling. John has been pub-
lished over 4,500 times in the past 14 years on the topic of consumer credit. He has au-
thored or co-authored numerous educational materials on the subject including:

   •   The book, The Smart Consumer’s Guide to Good Credit
   •   The book, You’re Nothing but a Number, Why achieving great credit scores should be
       on your list of wealth building strategies.
   •   The consumer handbook, Surviving Identity Theft.
   •   The consumer handbook, The Get Credit Wise ToolKit
   •   Use of Compliance Condition Codes, CO Bar Association Newsletter
Relevant Experience at Equifax – Managed consumer dispute process including consum-
er interview, logging consumer dispute onto credit report, communicating with data fur-
nisher to validate credit file accuracy, modified consumer credit report according to results
of investigation, and communicate dispute resolution results to consumers.

Managed relationship between Equifax and thousands of small customers, such as credit
unions, car dealerships, banks, and collection agencies. Role included pricing negotiations,
cross selling credit products including Credit Marketing Services, credit scores, fraud detec-
tion services and data access software.
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 22 of 24

Expert Report of John Ulzheimer                                                     Page 21
Managed relationship between Equifax and large strategic clients based in Jacksonville,
Florida including large regional bank and national credit card issuer. Role included pricing
negotiations, cross selling credit products including Credit Marketing Services, and credit
scores.

Relevant Experience at Fair Isaac – Supported all of Fair Isaac’s credit bureau based
scores sold by North American credit reporting agencies; Equifax, Equifax Canada,
TransUnion, TransUnion Canada, and Experian. Managed credit score pricing for several
years. Well versed in credit score validations, impact analyses, score migration studies,
credit scorecard development and what influences credit scores. Performed hundreds of
credit score trainings to audiences of all levels of sophistication including lenders, credit
bureaus, and members of Congress, consumer groups and consumers.

John frequently appears on CNBC, FOX News, CNN and NPR. He has contributed content for
CNBC’s “On The Money”, Freddie Mac’s "Know Your Score" campaign, Oprah’s “Debt Diet”
series and The Suze Orman Show. He is also a frequent commentator on credit-related is-
sues in various outlets including USA TODAY, Associated Press, CNBC, NPR, Los Angeles
Times, CNN, FOX, Washington Post, Money Magazine, American Banker, Wall Street Journal,
SmartMoney, MarketWatch, MSNBC.com, The Motley Fool, Chicago Tribune, Bankrate.com,
and other regional business and consumer media.

In his hometown of Atlanta, John is regular guest lecturer at The Westminster Schools, The
University of Georgia and the Georgia Consortium for Personal Financial Literacy. Between
2004 and 2007 John taught a course on credit reporting and scoring at The Emory Univer-
sity Center for Lifelong Learning and was named by the students the Top Personal Finance
and Investments Instructor for the 2005/2006 term. In April 2016 John began guest lectur-
ing at Emory University’s School of Law. John graduated in 1991 from The University of
West Georgia with a B.S. degree in Criminal Justice and is currently a graduate student at
The Pennsylvania State University.


Certifications and Awards:

FCRA Certified – Consumer Data Industry Association - 2011. Perfect score on certification
test.

Associate Credit Executive – International Credit Association. 1997.

FCRA Certified – Associated Credit Bureaus - 1992.

Consumer Credit Interviewer – Designation Conferred by Equifax as part of their employee
training program.

Graduate – American Bankers Association School of Bankcard Management held at The Uni-
versity of Delaware – 2000

2014 Consumer Advocate Award – National Foundation for Credit Counseling.
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 23 of 24

Expert Report of John Ulzheimer                                                   Page 22
Exhibit B

                       Expert Testimony in the Last Four Years
Pele v PHEAA – Deposition (USDC East Dist of VA, 1:13CV1531)
Davidson v Capital One – Deposition (USDC So Dist of FL, 14-20478-CIV)
Skagerberg v Wells Fargo – Deposition (Dist Court of Harris Co, TX 2011-52554)
Marchisio v Carrington Mortgage – Deposition (USDC So Div of FL, 2:14-cv-14011)
Noori v Bank of America – Deposition (USDC Cent Dist of CA, cv15-01467-AB)
Kealy v Ford Motor Credit – Deposition, Trial (Sup Ct of CA, LA County BC497696)
Best v Bluegreen – Deposition (USDC So Dist of FL 14-80929-civ-cohn)
Callaly v Lieberman Management – Deposition (Circ Ct, Du Page Co, IL. 11L545)
Vasquez-Estrada v Collecto, Inc – Deposition (USDC Dist of OR, 3:14-cv-01422)
Boydstun v US Bank – Deposition (USDC Dist of OR, Portland Div 3:11-cv-429)
Duell v FNBO – Deposition (USDC So Dist of CA, 14-cv-2774)
Daugherty v Equifax, et at – Trial (USDC So Dist of WV, Beckley Div 5:14-24506)
Neal v Trans Union, et al – Deposition (USDC West Dist of MO, 6:15-cv-03474)
Barakat v Capital One, et al – Deposition (USDC East Dist of MI, 16-cv-10718)
Harrah v SLS – Deposition (USDC East Dist of VA, 4:15cv95)
Robinson v Wells Fargo – Deposition (USBC Southern Dist of TX, 14-03290)
Thompson v Wells Fargo – Deposition (Jefferson Circuit Court, Div 6, 11-CI-04347)
Jones v PHEAA – Deposition (USDC Cent Dist of CA, 2:16cv-00107)
Ogden v International Paper – Deposition (Dist Ct of Jefferson Co., TX B-195,960)
Bastek v Comenity Bank – Deposition (Sup Ct of CA, San Diego Division, 37-2016-17012)
Filion v Wells Fargo – Deposition, Trial (Sup Ct of CA, Ventura Co, 56-2013-00424511)
Robbins v CitiMortgage – Deposition (USDC Northern Dist of CA, 16-cv-4732)
Kamimura v Ditech – Deposition (USDC Dist of NV, 2:16-cv-00783)
Kim v PHEAA – Deposition (USDC So Dist of CA, 3:17-cv-00528)
Anderson v Wells Fargo – Deposition (USDC No Dist of TX 3:16-cv-2514)
Williams v Goodman – Deposition, Trial (3rd Judicial Circuit, Columbia Co, FL 14-158-CA)
Barnum v Equifax – Deposition (USDC Dist of NV 2:16-cv-02866)
Bryant v Anderson – Deposition (Circuit Ct of Jasper Co, MO, No. 16AO-CC00238)
Neal v Westlake Financial – Deposition, Arbitration (JAMS Ref. No. 11100198687)
Rennick v Equifax – Deposition (USDC Middle Dist of Fl., 8:17-cv-01617)
       Case 2:18-cv-01548-JJT Document 99-2 Filed 05/24/19 Page 24 of 24

Expert Report of John Ulzheimer                                                  Page 23
Exhibit C

                                  Documents Reviewed
Amended Complaint
Motion to Dismiss Order
MACU 350-356
COOK1-204
EXP-Cook1-89
Plaintiff’s Mandatory Initial Discovery Responses and First Supplemental Responses
Plaintiff’s Responses to Defendant’s First Request for Production of Documents
Plaintiff’s Responses to Defendant’s First Set of Non-Uniform Interrogatories
Documents Labeled MACU1326-1347 (Rentals America)
Documents Labeled MACU1285-1325 (Lotus Real Estate)
Documents Labeled MACU1236-1237 (Price Mortgage)
Documents Labeled MACU1400-1401 (Realty One)
Documents Labeled MACU1348-1399 (Peace Properties)
Documents Labeled MACU1402-1445 (Waypoint Homes)
Plaintiff’s Witness List
The Credit Reporting Resource Guide
